FILED
                             NOT FOR PUBLICATION                            MAR 03 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50117

               Plaintiff - Appellee,             D.C. No. 8:08-cr-00056-AG

   v.
                                                 MEMORANDUM *
 LAM HOANG LAI,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                     Andrew J. Guilford, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Lam Hoang Lai appeals from his below-the-Guidelines 87-month sentence

imposed following his guilty-plea conviction for possession of child pornography,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
in violation of 18 U.S.C. § 2252A(a)(5)(B). We have jurisdiction pursuant to 28

U.S.C. § 1291, and we affirm.

       Lai contends that the district court procedurally erred when it failed to

consider the disparity between the recommended Guidelines sentence and the

maximum sentence he could have received if convicted of the same conduct in a

California state court. This argument is foreclosed by United States v. Ringgold,

571 F.3d 948, 951 (9th Cir. 2009) (holding that “the district court does not commit

procedural error in its [section] 3553(a) analysis if it does not consider disparities

between state and federal sentences for the same criminal conduct”).

       Lai also contends that his sentence is substantively unreasonable. The

record reflects that, under the totality of the circumstances, Lai’s 87-month

sentence is not substantively unreasonable. United States v. Carty, 520 F.3d 984,

991-93 (9th Cir. 2008) (en banc); see also Rita v. United States, 551 U.S. 338

(2007).

       AFFIRMED.




AH/Research                                                                        09-50117